DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.
Response to Amendment
The amendment to the claims filed 4/15/2022 has been entered:
Claims 1-11 and 13-22 are active.
Claim 12 is cancelled.
Claims 13-19 and 22 are withdrawn.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The examiner notes that the international application number under the Domestic Benefit/National Stage Information section of the Application Data Sheet (ADS) should be updated to properly reflect the international application number. Specifically, in the ADS, the international application number is listed as PCT/2019US/021167, when it should say PCT/US2019/021167.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2020, 4/16/2021, and 1/29/2022 are being considered by the examiner.
The Non-Patent Literature document cited in the IDS dated 1/29/2022 has not been considered because 37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the protected Ethernet connection box and the clamping elements as recited in claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The “Reference to Related Application” section of the specification should be updated to reflect that the present application is a national stage application of international application PCT/US2019/021167 which was accepted under 35 U.S.C. 371, and that it is international application PCT/US2019/021167 which claims the benefit of provisional application 62/639,668. Appropriate correction is required.
Claim Objections
Claims 7, 9-11 and 20 are objected to because of the following informalities:
Regarding claim 7, the word “of” in line 4 should say “if”.
Regarding claim 9, the word “with” in line 3 should say “within”.
Regarding claim 10, the word “a” at the end of line 3 should be deleted.
Regarding claim 11, the word “further” should precede “comprising” in line 1 and the word “said” should precede “blasting machine” in line 4.
Regarding claim 20, it is the examiner’s belief that the phrase “selected branch lines” in line 2 should instead say “branch lines extending”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “network elements” as recited in line 13 are unclear as claimed. Specifically, it is unclear what is and what is not considered a network element, and whether or not the previously claimed blasting machine, switch, router, and/or Ethernet controller are considered to be the network elements. For examination, it was assumed that applicant intended to claim that the clamping elements protect at least one of the blasting machine, the switch, the router, and the Ethernet controller.
Claim 2 recites the limitation “the electronic detonators” in line 2. There is insufficient antecedent basis for this limitation in the claim. While an array of detonators was previously recited in line 2 of claim 1, it was not previously claimed that the detonators are necessarily electronic detonators. 
Regarding claim 9, the limitations “Ethernet fire commands” in line 2 and “Ethernet packages” in line 2 are unclear as claimed. What constitutes an Ethernet fire command as opposed to another non-Ethernet fire command? Additionally, it is unclear what the claimed Ethernet packages are. No further description is provided in the claims, specification, or figures. Clarification is required. 
Further regarding claim 9, the term “a predetermined time window of acceptable acknowledgement” in lines 3-4 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as claimed what would be considered an acceptable acknowledgement and what would not be considered an acceptable acknowledgement for the predetermined time window. It is the examiner’s position that deleting “of acceptable acknowledgement” from the limitation would overcome the issue.
Claim 10 recites the limitation “fire commands” in line 2, “a non-zero predetermined time period” in lines 2-3, and “the fire command” in line 4. There is insufficient antecedent basis for these limitations in the claim. It is unclear whether “fire commands” are the same or different than the previously claimed Ethernet fire commands recited in claim 9 and it is also unclear which of the claimed fire commands the limitation “the fire command” is intended to refer to since a plurality of Ethernet fire commands and a plurality of fire commands were previously claimed, while the limitation “the fire command” refers to only a single fire command. Additionally, “a non-zero predetermined time period” appears to claim the same limitation as the previously recited “predetermined time window”. 
Claim 11 recites the limitations “multiple blasting machines” in line 1 and “the delay time” in line 4. There is insufficient antecedent basis for these limitations in the claim. It is unclear whether the previously claimed blasting machine is or is not intended to be claimed as one of the multiple blasting machines recited in claim 11. Additionally, a delay time was not previously recited in the claims.
Regarding claim 21, the limitation “in order to enable the blasting system and communicate with an array of the detonators” in lines 2-3 is unclear as claimed. Specifically, it is unclear what the metes and bounds are of the limitation “enable the blasting system” since what the blasting system is being enabled to do has not been claimed. It is also unclear what is communicating with the array of detonators. Finally, the limitation “an array of the detonators” in lines 2-3 lacks antecedent basis because an array of detonators was already claimed. For examination, it was assumed that applicant intended to claim, for example, “one or more security keys that must be entered or inserted in order to enable the blasting machine to communicate with the array of detonators.”
Claims 3-8 and 20 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (WO 2015/084707 A2), herein ‘Papillon’, and further in view of Mace et al. (US 2016/0033248), herein ‘Mace’. 
Please note: All of the below citations for Papillon correspond to US 2017/0089680, which is the US Pre-Grant Publication of WO 2015/084707 A2.
Regarding claim 1, Papillon discloses a blasting system (Fig. 1; par. 20), comprising: 
a blasting machine (2) wired to an array of detonators (A); 
a switch (18; Fig. 3) connected to the blasting machine (Fig. 3; via communication lines 12 and 14; par. 25); 
a router (20) connected to the switch (Fig. 3; par. 25); 
a controller (40) configured to communicate with the blasting machine via the switch and the router using a communications protocol to control operation of the blasting machine remotely (Fig. 1; par. 27) and to display at least one function, message, or status of the blasting machine on a display (44) associated with the controller (Fig. 1; par. 27); and 
a protected connection box operatively coupled in one or more connection paths between the controller and the blasting machine (Fig. 1; enclosures described in par. 20-21).
Papillon does not expressly teach wherein the controller is an Ethernet controller, wherein the communications protocol is an Ethernet communications protocol, or wherein the protected connection box is a protected Ethernet connection box including clamping elements to protect at least one of the blasting machine, the switch, the router, and the controller against electrical after effects associated with a blast or detonation.
Mace teaches a remote blasting system (abstract) comprising a controller (820) in communication with a blasting machine (922) via an Ethernet connection (860; Fig. 28; par. 247), and a protected Ethernet connection box (par. 233) operatively coupled in one or more connection paths between the Ethernet controller and the blasting machine (Figs. 27-28) and including clamping elements (739, 767; Fig. 17) to protect at least one of the blasting machine, the switch, the router, and the controller against electrical after effects associated with a blast or detonation (par. 164 and 171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller, communications protocol, and connection box of Papillon to be an Ethernet controller, an Ethernet communications protocol, and an Ethernet connection box as taught by Mace in order to enable an extremely secure and highly encrypted communications network to provide enhanced security over the detonation of explosives (Mace; par. 237).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the connection box of Papillon to include clamping elements as taught by Mace in order to provide protection from high-voltage spikes (Mace; par. 164 and 171).
Regarding claim 2, the modified Papillon discloses wherein the blasting machine contains sufficient energy and voltage to charge firing capacitors in the array of detonators (par. 33).
Regarding claim 3, the modified Papillon discloses wherein the blasting machine is not energized until remotely commanded via the controller, the switch and the router (par. 26).
Regarding claims 4-5, the modified Papillon discloses wherein the Ethernet controller is configured to transfer a fire command to the blasting machine via the switch and the router, and to thereafter transfer a final fire command to the blasting machine via the switch and the router to initiate blasting of the array of detonators (par. 34-35).
Regarding claim 6, the modified Papillon discloses wherein the Ethernet controller is configured to transfer cyclical redundancy codes associated with the fire command and the final fire command to the blasting machine via the switch and the router (par. 38).
Regarding claim 7, the modified Papillon discloses wherein the blasting machine is configured to check for a CRC error, to invalidate the firing command or the final firing command if the CRC error is detected, and to send an acknowledgment to the Ethernet controller via the switch and the router if the CRC error is not detected (par. 38).
Regarding claim 8, the modified Papillon discloses wherein the blasting machine is configured to turn off after a predetermined time if no communication is detected from the Ethernet controller (par. 244).
Regarding claim 9, the modified Papillon discloses wherein the Ethernet controller is configured to send multiple fire commands and to receive corresponding acknowledgements from the blasting machine within a predetermined time window (par. 34).
Regarding claim 10, the modified Papillon discloses wherein the blasting machine is configured to send the corresponding acknowledgements to the Ethernet controller within a non-zero predetermined time period, and wherein the Ethernet controller is configured to abort firing if the blasting machine does not properly acknowledge the fire commands within the non-zero predetermined time period (par. 39).
Regarding claim 11, the modified Papillon discloses wherein the blasting machine comprises multiple blasting machines, each of the multiple blasting machines having a unique Ethernet address, wherein the Ethernet controller is configured to synchronize firing of the multiple blasting machines by issuing two fire commands with different pre-countdown times to a delay time, and wherein each of the multiple blasting machines is configured to acknowledge reception of the two fire commands to the Ethernet controller (par. 42-44).
Regarding claim 20, the modified Papillon discloses wherein the switch comprises multiple switches configured to selectively turn on and off branch lines extending to a main lead line during a logging or a blasting operation (par. 29).
Regarding claim 21, the modified Papillon discloses wherein one or more security keys (3, 23) must be entered or inserted in order to enable machine to communicate with the array of detonators (par. 30).
Conclusion
Claims 1-11 and 20-21 are rejected. Claim 12 is cancelled. Claims 13-19 and 22 are withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641